EichaRdsoN, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into by counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, that the merchandise the subject of the above entitled appeal to reappraisement is properly dutiable on the basis of American Selling Price as defined in Section 402(g) Tariff Act of 1930 as amended and that the said American Selling Price was as follows for the export period indicated.
Item Export period Price
PAS Sodium 1959 $1.75 per lb. less 1% net packed.
IT IS FURTHER STIPULATED AND AGREED that the appeal be deemed submitted for decision on this stipulation.
Upon the agreed facts of record, I find and hold that American selling price, as that value is defined in section 402(g), Tariff Act of 1930, as amended, is the proper basis for the determination of the value of the merchandise in issue and that said value is $1.75 per pound, less 1 per centum, net packed.
Judgment will be entered accordingly.